Citation Nr: 1733627	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-21 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to higher initial ratings for bilateral hearing loss, evaluated as noncompensably disabling prior to May 15, 2014, 20 percent disabling from May 15, 2014, to September 21, 2015, and 30 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from November 1961 to July 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In January 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.  The Board previously remanded this matter for development in May 2014 and it now returns for further appellate review.  


FINDINGS OF FACT

1.  Prior to January 7, 2013, the Veteran had no worse than Level IV hearing in the right ear and no worse than Level II hearing in the left ear.

2.  From January 7, 2013, to September 20, 2015, the Veteran had no worse than Level IV hearing in the right ear and no worse than Level VI hearing in the left ear.

3.  Since September 21, 2015, the Veteran had no worse than Level VI hearing in the right ear and no worse than Level VI hearing in the left ear.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2013, the criteria for an initial compensable rating for bilateral hearing loss were not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  From January 7, 2013, to September 20, 2015, the criteria for an initial 20 percent rating, but no higher, for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).

3.  Since September 21, 2015, the criteria for an initial rating in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, DC 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

While the Veteran's representative argued that VA audiological testing results are inadequate for adjudications purposes, which will be discussed in detail herein, neither he nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating prior to May 15, 2014, a 20 percent rating from May 15, 2014, to September 20, 2015, and a 30 percent rating thereafter under 38 C.F.R. 
§ 4.85, DC 6100.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran was afforded a VA audiological examination in February 2010 in connection with his claim for service connection.  At that time, he reported difficulty understanding conversations in background noise, difficulty focusing with background noise, and a poor ability to converse over the telephone.   Audiological testing revealed the following pure tone thresholds in decibels:

2010

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
20
30
80
41
LEFT
40
30
60
70
50

Word recognition testing revealed speech recognition ability of 98 percent in the right ear and 94 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in one ear and Level I hearing in the other ear results in a noncompensable rating.  Id.

The Veteran was afforded a second VA audiological examination in February 2011, at which time he continued to report difficulty hearing with background noise present.  He also reported the frequent need to ask others to repeat themselves.  Audiological testing revealed the following pure tone thresholds in decibels:

2011

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
35
50
90
55
LEFT
50
40
65
80
59

Word recognition testing revealed speech recognition ability of 80 percent in the right ear and 96 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level IV hearing in the right ear and Level II hearing in the left ear.  Id.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in one ear and Level II hearing in the other ear results in a noncompensable rating.  Id.

The record also contains a November 2011 statement from the Veteran's wife and children.  They reported that the Veteran frequently asked them to repeat themselves and avoided going to places with background sound.  In fact, they report he no longer liked to go outside the home due to his inability to hear and his wife had to make phone calls on his behalf.

During a third VA audiological examination conducted in June 2012, the Veteran reported difficulty communicating with others.  Audiological testing revealed the following pure tone thresholds in decibels:

2012

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
30
45
85
51
LEFT
45
35
60
75
54

Word recognition testing revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level I hearing in the right and left ears.  Id.  As noted above, Level I hearing in both ears results in a noncompensable rating.  Id.

During the January 7, 2013, Board hearing, the Veteran reported his hearing acuity  had worsened since the June 2012 examination.  Regarding his hearing loss symptomatology, he noted having worse hearing with background noise and the inability to understand female voices.

Pursuant to the May 2014 Board remand, the Veteran was afforded a fourth examination in August 2014 at which point he reported the frequent need to ask people to repeat themselves.  Audiological testing revealed the following pure tone thresholds in decibels:

2014

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
50
30
40
90
53
LEFT
55
50
65
85
64

Word recognition testing revealed speech recognition ability of 76 percent in the right ear and 64 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level IV hearing in the right ear and level VI in the left ear.  Id.  Applying the percentage ratings for hearing impairment found in Table VII, Level IV hearing in one ear and Level VI in the other ear results in a 20 percent rating.  Id.

Most recently, in December 2015, the Veteran was afforded a fifth VA audiological examination in connection with his September 21, 2015, claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  During the 2015 examination, the Veteran reported the continued inability to understand what people were saying and indicated he only understood part of what others said to him.  Audiological testing revealed the following pure tone thresholds in decibels:

2015

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
45
45
55
100
61
LEFT
50
50
65
85
63

Word recognition testing revealed speech recognition ability of 60 percent in the right ear and 64 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated.  These audiometry test results equate to Level VI hearing in the right and left ears.  Id.  Applying the percentage ratings for hearing impairment found in Table VII, Level VI hearing in both ears results in a 30 percent rating.  Id.

In a March 2017 Informal Hearing Presentation, the Veteran's representative asserted that the audiological tests of record are inadequate for appellate review as they were conducted in a quiet environment and the Veteran's hearing acuity is worse in environments with loud backgrounds.  The representative further asserted that an expert opinion was necessary to determine the true severity of the Veteran's hearing loss.  

However, the Board finds the Veteran's representative's argument to be without merit.  First, the Board observes that VA regulations provide specific information as to who may conduct audiological examinations and what information needs to be elicited during such examinations.  See 38 C.F.R. § 4.85(a).  Notably, each VA examination of record was conducted pursuant to the legal requirements, including the fact that an audiologist (a specialist in the prevention, identification, diagnosis, and evidence based treatment of auditory disorders) conducted the examinations.  Second, the Veteran has been afforded five VA examinations during the course of the appeal and each examiner specifically addressed the functional impact of the Veteran's bilateral hearing loss, including his difficulty hearing in loud environments, pursuant to Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Finally, the Court has held that audiometric testing in sound controlled rooms is an adequate testing environment for rating purposes.  Id. at 455-56.  

Therefore, as the examinations of record were conducted in accordance with governing law, were performed by audiologists, and the examiners considered the functional impact of the Veteran's bilateral hearing loss, the Board finds that the examination reports of record are adequate to adjudicate his claim and no further examination is necessary.

The record also contains private testing results from Kaiser Permanente (Kaiser).  Notably, a plain reading of the records (see December 2009, August 2010, May 2011, and August 2012 records from Kaiser) and an October 2014 letter from audiologist J.U., indicate that the Maryland CNC speech discrimination test was not conducted in conjunction with these private examinations.  As such, the reports are inadequate for appellate review.  See 38 C.F.R. § 4.85(a).  

The Board further notes that, in July 2014, the Veteran submitted an authorization (VA Form 21-4142) for VA to obtain records from Kaiser; however, he did not identify the nature of the treatment rendered or the dates such took place.  As such, the records were not requested.  Nevertheless, given the fact the Veteran did not report in his July 2014 VA Form 21-4142 that he received audiological treatment from Kaiser; all of the records from J.U., a Kaiser contractor, are associated with the record; the Veteran reported Kaiser was his insurance carrier and not a treating clinician at the January 2013 hearing; and as the other Kaiser records associated with the file do not contain findings adequate for appellate review under 38 C.F.R. § 4.85, the Board finds that remanding to obtain such records is not warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

The Board observes that the RO assigned May 15, 2014, as the date for the award of a 20 percent rating for hearing loss.  A review of the record indicates that the RO apparently confused the date of the January 7, 2013, Board hearing when the Veteran first noted a worsening in his hearing acuity since the prior examination and the date of the Board's May 15, 2014, remand.  Indeed, the Board finds that the January 7, 2013, Board hearing is the earliest evidence indicating the Veteran's hearing acuity had worsened in severity since the June 2012 examination.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that the probative evidence of record indicates that the Veteran likely had Level IV hearing in the right ear and Level VI hearing in the left ear at the time of the January 7, 2013, Board hearing and, as such, he is entitled to a 20 percent rating for his bilateral hearing loss effective that day, but no earlier.  

As to the effective date of the 30 percent award, the RO has already assigned a date (September 21, 2015) prior to the date that objective evidence confirmed the presence of worsened hearing acuity (December 10, 2015); as such, assigning an earlier date for this award is not warranted.  In this regard, the assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered and there is no indication that the Veteran had audiometric testing between the June 2012 examination and the January 7, 2013, hearing that could form the basis for a rating in excess of 20 percent or between the August 2014 examination and the September 21, 2015, claim for TDIU that could form the basis for a rating in excess of 30 percent.  See Lendenmann, supra.

To the extent that the Veteran and his family contend his hearing loss is more severe than currently evaluated during any period on appeal, the Board observes that the Veteran and his family, while competent to report symptoms, are not competent to report that his hearing acuity is of sufficient severity to warrant higher evaluations under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board has considered whether further staged ratings under Hart, supra, and Fenderson, supra, are appropriate; however, the Board finds that the currently assigned staged rating for his hearing loss represents the earliest dates of increased severity and that the remainder of his symptomatology has been stable throughout the appeal.  Therefore, assigning further staged ratings is not warranted.

In Doucette v. Shulkin, 28 Vet. App. 366 (2017), the Court held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure.  The Veteran has not otherwise described functional effects that are considered exceptional or, that are not otherwise contemplated by the assigned evaluation.  Id.  Thus, his complete disability picture is compensated under the rating schedule.  Further, neither he nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  Id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  In this regard, while the Veteran has a pending notice of disagreement with regard to the RO's denial of his claim for a TDIU, the RO is still developing the claim and, as such, the Board declines jurisdiction over it until such time as an appeal to the Board is perfected.  Furthermore, as the record does not show that the Veteran's bilateral hearing loss alone renders him unemployable as evidenced by the functional impact of such disability as reported by the Veteran and noted by the VA examiners, the Board finds that a claim for a TDIU is not raised in connection with the Veteran's initial rating claim addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (finding it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating claims).

Ultimately, the Board finds that an initial 20 percent rating, but no higher, for bilateral hearing loss is warranted effective January 7, 2013, but no earlier.  However, the preponderance of the evidence is against an initial compensable rating prior to January 7, 2013, an initial rating in excess of 20 percent from January 7, 2013, to September 20, 2015, or an initial rating in excess of 30 percent thereafter for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the rating assigned herein, and the Veteran's claim for higher initial ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

Prior to January 7, 2013, an initial compensable rating for bilateral hearing loss is denied.

From January 7, 2013, to September 20, 2015, an initial 20 percent rating, but no higher, for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary awards.

Since September 21, 2015, an initial rating in excess of 30 percent for bilateral hearing loss is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


